Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Swanson on 1/27/2022.

The application has been amended as follows: 

 1. (Currently amended) A burner nozzle for a gaseous fuel burner, the gaseous fuel burner nozzle comprising: 
a manifold configured to deliver a combustible mixture of an oxidant and a fuel gas; and 
a mechanically adjustable nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port, wherein the mechanically adjustable nozzle port is a mechanically adjustable iris port; and 
a laminar flow element comprising a bundle of a plurality of parallel tubes each extending from a first proximal end that is disposed abutting the mechanically adjustable iris nozzle port, toward an opposed second distal end, wherein the mechanically adjustable iris nozzle port is configured to adjust a flow of the combustible mixture through the plurality of parallel tubes to adjust a flame shape. 

2. (Original) The gaseous fuel burner nozzle of claim 1 wherein the burner operates on a gaseous fuel selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof.

3. (Canceled) 

4. (Previously presented) The gaseous fuel burner nozzle of claim 1 additionally comprising: 
a nozzle extension longitudinally extending from and shaping flow of the combustible mixture from the mechanical adjustable nozzle port.

5. (Currently amended) The gaseous fuel burner nozzle of claim 4 wherein the nozzle extension includes [[a]] the laminar flowelement housed therewithin, element producing laminar flow of the combustible mixture flowing therethrough. 

6. (Original) The gaseous fuel burner nozzle of claim 4 wherein the nozzle extension comprises a cylindrical sidewall having a first proximal end portion disposed adjacent the mechanically adjustable nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle.

7. (Previously presented) The gaseous fuel burner nozzle of claim 1 additionally comprising a burner nozzle controller in control communication with the mechanically adjustable nozzle port to adjust the size of the nozzle port to selectively maintain exit velocity of the combustible mixture from the nozzle port.

8. (Previously presented) The gaseous fuel burner nozzle of claim 7 wherein the exit velocity of the combustible mixture from the nozzle port is maintained for stable combustion.

9. (Previously presented) The gaseous fuel burner nozzle of claim 7 wherein the exit velocity of the combustible mixture from the nozzle port is maintained for flame stability.



11. (Original) The gaseous fuel burner nozzle of claim 1 controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into a nozzle controller to change the size of the mechanically adjustable nozzle port.

12. (Currently amended) A gaseous fuel burner nozzle comprising: 
a manifold configured to deliver a combustible mixture of an oxidant and a fuel gas; 
a mechanically adjustable iris nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port[[,]]; and 
a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the mechanical adjustable iris nozzle port, the cylindrical nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert comprising a bundle of a plurality of parallel tubes each extending from a first proximal end that is disposed abutting the mechanically adjustable iris nozzle port, toward an opposed second distal end, the laminar flow insert producing laminar flow of the combustible mixture flowing therethrough and wherein the mechanically adjustable iris nozzle port is configured to adjust a flow of the combustible mixture through the plurality of parallel tubes to control a flame shape 

13. (Canceled) 

14. (Original) The gaseous fuel burner nozzle of claim 12 wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the mechanically adjustable iris nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle.

15. (Presently presented) The gaseous fuel burner nozzle of claim 12 additionally comprising a burner nozzle controller in control communication with the mechanically adjustable iris nozzle port to adjust the size of the nozzle port to selectively maintain exit velocity of the combustible mixture from the nozzle port for one or more of combustion stability and flame stability.

16. (Original) The gaseous fuel burner nozzle of claim 15 controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port.

17. (Currently amended) A gaseous fuel burner nozzle comprising: 
a manifold configured to deliver a combustible mixture of an oxidant and a fuel gas; and 
a mechanically adjustable iris nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port; 
a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the mechanical adjustable iris nozzle port, the cylindrica l nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas flowing therethrough, the cylindrical nozzle extension including a nozzle wall having a first proximal end portion disposed adjacent the mechanically adjustable iris nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle; 
the laminar flow insert comprising a bundle of a plurality of parallel narrow diameter tubes each extending from a first proximal tube end that is disposed abutting the mechanically adjustable iris nozzle port, toward an opposed second distal tube end, wherein the mechanically adjustable iris nozzle port is configured to adjust a flow of the combustible mixture through the plurality of parallel tubes to adjust a flame shape 
a burner nozzle controller in control communication with the mechanically adjustable iris nozzle port to adjust the size of the nozzle port to selectively maintain exit velocity of the combustible mixture from the nozzle port for one or more of combustion stability and flame shape and stability. 

18. (Original) The gaseous fuel burner nozzle of claim 17 wherein the burner operates on a gaseous fuel selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof.

19. (Original) The gaseous fuel burner nozzle of claim 17 controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port.

20. (Canceled) 

21. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a burner nozzle with all of the limitations of independent claims 1, 12, or 17, particularly the limitations directed to the particular configuration of the laminar flow element as set forth in the claims. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. Claims 2, 4-11, 14-16, 18, and 19 are allowable at least because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762